          Case 2:20-cv-05588-NIQA Document 14 Filed 11/25/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DONALD URBANIC, et al.                             :              CIVIL ACTION
             Plaintiffs                                :
                                                       :              NO. 20-5588
                  v.                                   :
                                                       :
    BOROUGH OF WEST CHESTER,                           :
    et al.                                             :
             Defendants                                :

                                                  ORDER

        AND NOW, this 25th day of November 2020, upon consideration of Plaintiffs’ second

motion for a temporary restraining order, [ECF 11], and the verified complaint with its

attachments, wherein Plaintiffs allege various constitutional violations with respect to an ordinance

issued by Defendants Borough of West Chester and Mayor Diane Herrin restricting the number of

persons who can gather at a person’s home, it is hereby ORDERED that the motion for a

temporary restraining order is DENIED.1

1
         In the complaint, Plaintiffs allege various constitutional violations with respect to an emergency
ordinance issued by Defendants Mayor Diane Herrin and the Borough of West Chester that, inter alia,
limits the number of individuals who can gather in a private residence to fifteen persons and requires face
coverings be worn in residences if non-family members are present. [ECF 1]. Plaintiffs move to enjoin the
execution of the ordinance. Federal Rule of Civil Procedure (“Rule”) 65 governs the issuance of a
temporary restraining order. Such relief is extraordinary in nature and available only in limited
circumstances. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). The standard for obtaining a temporary
restraining order is the same standard for obtaining a preliminary injunction. Corporate Synergies Group,
LLC v. Andrews, 775 F. App’x 54, 58 n.5 (3d Cir. 2019) (citing PennMont Sec. v. Frucher, 586 F.3d 242,
245 (3d Cir. 2009)). A court deciding a request for injunctive relief must consider four factors: (1) whether
the movant has shown a probability of success on the merits; (2) whether the movant will be irreparably
injured if relief is denied; (3) whether granting preliminary relief will result in even greater harm to the
nonmoving party; and (4) whether granting the preliminary relief is in the public interest. Crissman v.
Dover Downs Ent. Inc., 239 F.3d 357, 364 (3d Cir. 2001).

          In Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), the United States Court of Appeals
for the Third Circuit (“Third Circuit”) clarified the burden on a movant when seeking preliminary injunctive
relief and held that the movant must first demonstrate “a better than negligible chance” of prevailing on the
merits and that “it is more likely than not” that the movant will suffer irreparable harm in the absence of a
preliminary injunction. Reilly, 858 F.3d at 179. If a movant meets these two threshold requirements, the
district court then “considers the remaining two factors and determines, in its sound discretion, whether the
          Case 2:20-cv-05588-NIQA Document 14 Filed 11/25/20 Page 2 of 3




balance of the four factors weigh in favor of granting injunctive relief.” Id. “The irreparable harm alleged
must be actual and imminent, not merely speculative.” Moneyham v. Ebbert, 723 F. App’x 89, 92 (3d Cir.
2018). Further, a district court is not required to hold a hearing on a moving party’s request for a preliminary
injunction “when the movant has not presented a colorable factual basis to support the claim on the merits
or the contention of irreparable harm.” Bradley v. Pittsburgh Bd. of Educ., 910 F.2d 1172, 1175-76 (3d
Cir. 1990).

         Here, Plaintiffs’ claims are premised on their contention that Defendants’ ordinance violates
Plaintiffs’ substantive and procedural due process and equal protection rights because, as imposed, it is
arbitrary, capricious, and irrational. After a careful review of Plaintiffs’ submissions, this Court concludes
that Plaintiffs have failed to establish that they have a “better than negligible” likelihood of prevailing on
the merits of their claims. Specifically, this Court finds that genuine disputes of material fact exist, at this
stage, as to whether Defendants’ imposition of the restriction on the number of persons who may gather at
a residence was arbitrary, capricious, or irrational, or deprived Plaintiffs of a protectable interest without a
meaningful opportunity to be heard. In light of these genuine disputes, Plaintiffs have not met their burden
with respect to the extreme remedy of a temporary restraining order.

         This Court also finds that even if Plaintiffs have arguably articulated irreparable harm, this Court
cannot conclude at this stage that Plaintiffs’ alleged harm outweighs the potential harm to the general public
if the restriction is lifted. Enjoining the actions of elected officials in matters that affect public safety also
constitutes an irreparable harm. See Maryland v. King, 567 U.S. 1301, 1301 (2012). Here, granting a
temporary restraining order may result in more transmissions of COVID-19 and more cases of serious
illness and death. Thus, the potential harm to the public is significant and not outweighed by the irreparable
harm Plaintiffs might suffer. Accordingly, Plaintiffs’ motion for a temporary restraining order is denied.

        In reaching this conclusion, this Court is cognizant of the recent caution exerted by Chief Justice
Roberts with respect to a similar challenge to another elected official’s COVID-19 restrictions:

            The precise question of when restrictions on particular social activities should be lifted
         during the pandemic is a dynamic and fact-intensive matter subject to reasonable
         disagreement. Our Constitution principally entrusts “[t]he safety and the health of the
         people” to the politically accountable officials of the States “to guard and
         protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38, 25 S.Ct. 358, 49 L.Ed. 643 (1905).
         When those officials “undertake[ ] to act in areas fraught with medical and scientific
         uncertainties,” their latitude “must be especially broad.” Marshall v. United States, 414
         U.S. 417, 427, 94 S.Ct. 700, 38 L.Ed.2d 618 (1974). Where those broad limits are not
         exceeded, they should not be subject to second-guessing by an “unelected federal
         judiciary,” which lacks the background, competence, and expertise to assess public health
         and is not accountable to the people. See Garcia v. San Antonio Metropolitan Transit
         Authority, 469 U.S. 528, 545, 105 S. Ct. 1005, 83 L.Ed.2d 1016 (1985).

            That is especially true where, as here, a party seeks emergency relief in an interlocutory
        posture, while local officials are actively shaping their response to changing facts on the
        ground. The notion that it is “indisputably clear” that the Government’s limitations are
        unconstitutional seems quite improbable.

S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, (Mem)–1614, 207 L. Ed. 2d 154 (2020).
As opined by Chief Justice Roberts, it is “quite improbable” that Defendants’ health and safety limitations
embodied in restriction at issue are “indisputably” unconstitutional. The constitutionality of the restriction

                                                        2
          Case 2:20-cv-05588-NIQA Document 14 Filed 11/25/20 Page 3 of 3




                                                   BY THE COURT:


                                                   /s/ Nitza I. Quiñones Alejandro
                                                   NITZA I. QUIÑONES ALEJANDRO
                                                   Judge, United States District Court




in question is a “fact-intensive” inquiry, “subject to reasonable disagreement[,]” and, thus, inherently
inappropriate for imposition of a temporary restraining order.

        This Court also notes that the Third Circuit recently granted the Governor of Pennsylvania’s motion
to stay a district court’s decision invalidating several of the Governor’s COVID-19 restrictions, thereby
necessarily finding that the Governor had demonstrated a likelihood of succeeding with his appeal. County
of Butler v. Thomas W. Wolf, 2020 WL 5868393 (3d Cir. Oct. 1, 2020). These decisions, though not directly
on point in terms of substance or procedure, further persuade this Court that Plaintiffs are not entitled to the
injunctive relief they seek.



                                                       3
